On Application for Rehearing.
EN BANC.
PER CURIAM.
In his application for rehearing, the plaintiff-appellant points out that it was stipulated that each party was the owner of the property acquired by him prior to the homestead entry, Tr. 280, and that our ruling in this hearing on the homestead entry contest should not affect any rights to title that either party may have by reason of such stipulation and of such prior acquisitions. Further, the plaintiff-appellant contends that the land description of the respective patent entries, being a certain sixteenth section “less lots sold” (see Footnote 2 in original opinion) is of course made certain by reference to sales actually made prior to 1930 as reflected by the conveyance records rather than by the sketch attached to the homestead entry indicating an abstractor’s information as to which lots had been sold.
Our decision was not intended to affect the rights of either party to claim ownership of the land occupied by him previous to their respective homestead entries. Our decision was only intended to rule on the matter at issue, the contest between the parties as to their respective homestead entries.
Our decision is without prejudice to the right of either party to claim that property is owned by them and not included within the homestead entry by reason of their lawful acquisition of it independent of the other party’s homestead entry.
Other contentions raised by the plaintiff-appellant’s application for rehearing have been adequately disposed of by our original opinion.
For the reasons assigned, the plaintiff-appellant’s application for rehearing is denied.
Application for rehearing denied.